Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant cancelled claim 1 and added new claim 5.

Claim Interpretation
The Office notes that Applicant has provided at least one internal wall panel that partially defines and enclosed volume.  The Office notes that Applicant appears to be merely providing a container within a container that is capable of being secured via magnets.  The Office notes that such features are known such as with telescoping containers as shown below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rhyne (3410441) in view of Fullerton (20090261093) and Cook (20130213960).
Rhyne discloses:
5. A modular container system (figs 1-2) comprising: a front assembly having a front panel (any 10, 20 not rear or side); a rear assembly having a rear panel wherein (any 10, 20 not front or side); a first side assembly (any 10, 20 not front, rear or other side); a second side assembly (any 10, 20 not front, rear or other side); a bottom panel (40); and an interior volume defined by said front assembly, said rear assembly, said first side assembly, said second side assembly, and said bottom panel (space within all of the above elements such as space shown adjacent “B” in fig 1).  With respect to magnets, Fullerton discloses similar art with respect to modular container systems and also discloses a first plurality of magnets and second plurality of magnets (such as shown in figs 1-19c, as for example with the relationships shown in fig 1-3a, 4a, 10-12c, 15a, claims 1, 12, 13).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Rhyne in view of Fullerton (by providing multiple magnets within the assemblies such as to each of a front and rear) in order to provide an arrangements of elements whereby the desired magnet is positioned in order to repel a neighboring elements or to attract a neighboring element depending on whether or not the user desires the contents to be directly adjacent or not.  With respect to at least one internal wall panel, wherein said internal wall panel is configured to be received within said interior volume, wherein said internal wall panel is further configured to reversibly engage with at least a first magnet of said first plurality of magnets, and wherein said interior wall panel partially defines an enclosed volume that is a subset of said interior volume, the Office notes the interpretation provided above and that it would have been obvious to one of ordinary skill in the art at the time of the invention to modify it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device because it has been held that the duplication of parts (such as one container with another) on the basis of its suitability for the intended use was an obvious extension of the prior teachings.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  Furthermore the Office notes that is well know to provide telescoping containers with magnetic attachment features, as for example as shown by Cook of which discloses at least one internal wall panel (fig 1 with 28/30), wherein said internal wall panel is configured to be received within said interior volume (capable of performing the above intended use, such as shown in fig 1), wherein said internal wall panel is further configured to reversibly engage with at least a first magnet of said first plurality of magnets (capable of performing the above intended use, such as with elements 18/14), and wherein said interior wall panel partially defines an enclosed volume that is a subset of said interior volume (As shown in fig 1).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Combined Reference in view of Cook (by providing the above container with another container of the primary reference while including the above features for enhanced attachment) in order to provide additional storage that is capable of removal for independent use as well as to be attached for storage and transport in a secure but removable manner.

The Combined Reference discloses:
2. The system of Claim 1 wherein said first plurality of magnets and said second plurality of magnets are axially magnetized, and wherein each magnet of said first plurality of magnets and said second plurality of magnets have a first polarized end and a second polarized end, and wherein each said first polarized end has a polarity opposite to that of each corresponding said second polarized end (Fullerton, such as shown in figs 1-19c, as for example with the relationships shown in fig 1-3a, 4a, 10-12c, 15a, claims 1, 12, 13).

3. The system of claim 2 wherein said first polarized end of said each magnet of said first plurality of magnets is oriented to face inward toward said interior volume, and wherein said second polarized end of said each magnet of said second plurality of magnets is oriented to face inward toward said interior volume (Fullerton, such as shown in figs 1-19c, as for example with the relationships shown in fig 1-3a, 4a, 10-12c, 15a, claims 1, 12, 13).

4. The system of Claim 3 wherein a series of protrusions and recesses are formed along the edges of said bottom panel, and wherein a corresponding series of protrusions and recesses are formed into a bottom edge of each of said front assembly, said rear assembly, said first side assembly, and said second side assembly (Rhyne adjacent 42s, 44s).

Response to Arguments
Applicant's arguments with respect to the claims have been considered but are moot because in view of the amendment the search has been updated and a new rejection has been made.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW D PERREAULT whose telephone number is (571)270-5427. The examiner can normally be reached Monday - Friday 7:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW D PERREAULT/Primary Examiner, Art Unit 3735